Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on March 18, 2022 (hereinafter “Am.”) has been entered.
Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action (hereinafter “POA”).
Claim Rejections - 35 USC § 102
Claims 1-2, 4-5, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rettler (US 20180326564).
	Claim 1
Rettler teaches an inertial transmission device (100, ¶ 21 et seq.) including:
a center element (102, FIGS. 1-6, ¶ 22) being a socket (FIG. 9) and having an axial direction (120, FIGS. 1-2) and two ends, one of the ends being a driving end (110, FIGS. 2 and 9, ¶ 21, see Appendix 1 hereinafter “Ap. 1”) and the other end being an output end (at 106, FIGS. 1 and 9, ¶ 21, see Ap. 1), the center element (102) being capable of rotating with the axial direction (120) as a center; and 
an inertial element (104, 112; ¶ 22 et seq.) having a connecting portion (112, FIGS. 1-2) and an inertia portion (Ap. 1), the connecting portion (112) having an inner edge (Ap. 1) and an outer edge (at 114, see Ap. 1), the inner edge (Ap. 1) being connected to the center element (102) in the axial direction (120) of the center element (102), the inner edge (Ap. 1) and the outer edge (Ap. 1) of the connecting portion (112) having a positional difference,  the outer edge (Ap. 1) being 
As noted, the plain meaning (MPEP § 2111.01) of “socket” is, e.g., “a natural or artificial hollow into which something fits or in which something revolves” a seen in common dictionaries such as Google search attached.  In the instant case, Rettler’s center element (102) has a hollow (110) into which something (torque application tool, id. ¶ 27).  Thus, under broadest reasonable interpretation rule during examination (MPEP § 2111), Rettler’s center element (102) is a socket in the same or similar manner as Applicant’s center element (20) shown in Applicant’s FIG. 4.
Claim 1 is anticipated by Rettler because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Rettler.  Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.  On the other hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then, it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  In addition, an element is “adapted to” perform or “capable of” performing a function is not a positive limitation but only requires the ability to so perform, thus, it does not constitute a limitation in any patentable sense.  See In re Hutchison, 69 USPQ 138 (CCPA 1946) and MPEP § 2111.04.
Claim 2
The inertia portion (Ap. 1) is ring-shaped, and annularly disposed at the outer edge of the

Claim 4
The connecting portion (2) is formed as at least two ribs (112, FIGS. 7-8) disposing at equal intervals. 
Claim 5
A cross section between the inner and outer edges (Ap. 1) of the connecting portion (112) forms an inclined surface (Ap. 1).
Claim 10
The inner edge (Ap. 1) of the connecting portion (112) of the inertial element (104, 112) is closer to the driving end (Ap. 1) of the center element (102, see FIG. 2 in Ap. 1).
Claim 12
The center element (102), the inertial element (104, 112) and the inertia portion (Ap. 1) are integrally formed.  Further, it is well settled that the term “integral” is not restricted to a one-piece article.  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  See In re Hotte, 177 USPQ 326 (CCPA); In re Clark, 102 USPQ 241 (CCPA); In re Dike, 157 USPQ 581 (CCPA); In re Kohno, 157 USPQ 275 (CCPA); and In re Morris, 43 USPQ2d 1753, 1757 (CAFC 1997).
35 USC § 103
1.	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rettler in view of Pierce (US 2,510,292).
 	Claim 3
Rettler teaches the invention substantially as claimed.  Rettler does not teach the connecting portion formed as an annular disc. 
inter alia, eliminate or minimize vibrations (id. 1:6-32). 
It would have been obvious to a person having ordinary skill in the art (PHOSITA) at the
time of filing of the application to form Rettler’s connecting portion as an annular disc because it  eliminates or minimizes vibrations as taught or suggested by Pierce.  The making of Rettler’s connecting portion as an annular disc would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claim 6
A cross section between the inner edge and the outer edge of Pierce’s connecting portion (18) forms a curved surface as shown in FIG. 1.
2.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rettler in view of Li et al. (CN 201065910Y).
Claim 7
Rettler teaches the invention substantially as claimed.  However, a thickness of Rettler’s inertia portion (Ap. 1) is not greater than a thickness of the connecting portion (112, FIGS. 1-2).
Li teaches a thickness of Li’s inertia portion (3) being greater than a thickness of the connecting portion (2) in order to have the advantages of simple and compact structure, convenient assembly, high inertia/mass ratio, small magnification factor during harmonic resonance, high rotation precision, secure and reliable flywheel performance (id. abstract).
It would have been obvious to the PHOSITA at the time of filing of the application to
KSR and legal precedent regarding changes in size/proportion in MPEP § 2144.04.  
Claim 8
An outer periphery of Li’s inertia portion (3) protrudes from two sides of Li’s connecting portion (2) as seen in FIG. 1.
Claim 9
An outer periphery of Li’s inertia portion (3) protrudes from one side of the connecting portion (2), and protrudes in a direction toward the output end (see Appendix 2) of the center element (1).
3.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rettler in view of admitted prior art (hereinafter “APA”).
Rettler’s driving end is provided with a polygonal hole (110, FIGS. 2 and 8, ¶ 30).  In summary, Rettler teaches the invention as claimed except the output end (at 106, see Ap. 1) being provided with a polygonal lug instead of a polygonal hole.
APA is described in Spec. ¶ 2 and shown in Applicant’s FIG. 1.  See In re Nomiya, 509 F.2d 566, 571, 184 USPQ 607, 611 (CCPA 1975) cited in MPEP § 2129.  APA teaches the output end (93) being provided with a polygonal hole in order to connect the socket (90) to the work piece (B) (Spec. ¶ 2).
It would have been obvious to the PHOSITA at the time of filing of the application of the
application to provide Rettler’s output end with the polygonal hole since it connects Rettler’s
KSR.
Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
a.	Verhoog (WO 2004065807 A2) teaches an inertial transmission device (10) including a connecting portion (108, FIGS. 14-16) having inner and outer edges having a positional difference; 
b.  	Seith et al. (US 20170113334) teaches a socket center member (14, FIG. 3); and	
c.	Hsieh (US 20190247986) teaches an inertial transmission device (300, FIG. 5) including a connecting portion (300) having inner and outer edges having a positional difference..
Response to Arguments
Applicant's arguments filed March 18, 2022 have been fully considered but they are not persuasive.
Specification and Abstract
The objections to the specification and abstract are withdrawn in view of amendments.
35 USC 112
The prior rejection under 35 USC 112 is withdrawn in view of amendments.
35 USC 102 and 103
The prior art rejections in the POA are withdrawn in view of amendments.  Applicant’s arguments (Am. pp. 7-14) have been considered but are deemed to be moot in view of new grounds of rejections above.
Summary 
In view of the foregoing, the application is not in condition for allowance.
Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained






/VINH LUONG/Primary Examiner, Art Unit 3656